United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Melville, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1670
Issued: January 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 31, 2012 appellant filed a timely appeal of a June 18, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on February 27, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 13, 2012 appellant, then a 39-year-old mail handler, filed a traumatic injury
claim alleging head and neck pain when she attempted to remove a dolly on February 27, 2012.
She stopped work on March 5, 2012 and returned to work on March 8, 2012.2
Dr. Jasjit Singh, an osteopath Board-certified in neurology, related in a March 14, 2012
report that appellant injured her neck and lower back when she pulled a dolly at work on
February 27, 2012. On physical examination, he observed cervical and lumbosacral spasms and
tenderness as well as diffuse left upper and lower extremity sensory loss. Dr. Singh diagnosed
cervical radiculitis and lumbosacral radiculitis. In a March 28, 2012 report, he also observed
diffuse right upper and lower extremity sensory loss on examination and opined that appellant
was totally disabled.3
The April 7, 2010 cervical and lumbar magnetic resonance imaging (MRI) scans obtained
by Dr. Harold M. Tice, a Board-certified diagnostic radiologist, noted disc herniations at C5-6
and C6-7, left C6-7 neural foraminal extension and disc bulges at C2-3, C3-4, C4-5 and L4-5.
OWCP informed appellant in a May 15, 2012 letter that additional evidence was needed
to establish her claim. It gave her 30 days to submit a medical report from a qualified physician
explaining how removing a dolly at work on February 27, 2012 resulted in a diagnosed
condition.4
In an April 18, 2012 report, Dr. Singh examined appellant and observed cervical and
lumbosacral spasms and tenderness and diffuse left upper extremity sensory loss. He noted that
the April 7, 2010 MRI scan findings were consistent with her subjective complaints of neck and
lower back pain. Dr. Singh diagnosed cervical radiculitis and lumbosacral disc displacement and
opined that appellant remained disabled.5
By decision dated June 18, 2012, OWCP denied appellant’s claim, finding the medical
evidence insufficient to establish that the accepted February 27, 2012 employment incident
caused or contributed to a cervical or lumbosacral condition.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative and substantial
2

Appellant later filed a Form CA-2a notice of recurrence.

3

The case record also contains Dr. Singh’s March 28, 2012 duty status report and note, which incorporated his
earlier findings and diagnoses.
4

OWCP noted that appellant’s claim was originally received as a simple, uncontroverted case resulting in
minimal or no lost time from work and payment was approved for limited medical expenses without formal
adjudication.
5

Dr. Singh’s April 18, 2012 prescription note also specified diagnoses of cervical intervertebral disc
displacement, brachial neuritis and lumbosacral neuritis.

2

evidence,6 including that he or she is an “employee” within the meaning of FECA and that he or
she filed her claim within the applicable time limitation.7 The employee must also establish that
he or she sustained an injury in the performance of duty as alleged and that him or her disability
for work, if any, was causally related to the employment injury.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.9
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10
ANALYSIS
The case record supports that appellant attempted to remove a dolly on
February 27, 2012. The Board finds that she did not establish her traumatic injury claim because
the medical evidence did not sufficiently demonstrate that a cervical or lumbosacral condition
was causally related to the accepted employment incident.11
In a March 14, 2012 report, Dr. Singh stated that appellant injured her neck and lower
back when she pulled a dolly at work on February 27, 2012. Following a physical examination,
he diagnosed cervical and lumbosacral radiculitis. Subsequent reports for the period March 28 to
April 18, 2012 reiterated these findings and added diagnoses of cervical disc displacement,
brachial neuritis, lumbosacral disc displacement and lumbosacral neuritis. Dr. Singh, however,
did not provide an opinion addressing causal relationship. Rather, he appeared to be merely
communicating appellant’s belief on the matter.12 Assuming that this actually represented his
6

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

7

R.C., 59 ECAB 427 (2008).

8

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

T.H., 59 ECAB 388 (2008).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

The Board notes that appellant initially filed for a head and neck condition. However, the case record indicates
that she amplified and expanded her claim to include a lumbar injury. See Wilfred M. Hamilton, 41 ECAB
524 (1990).
12

See P.K., Docket No. 08-2551 (issued June 2, 2009) (an award of compensation may not be based on a
claimant’s belief of causal relationship).

3

opinion on causal relationship, Dr. Singh did not adequately explain how removing a dolly on
February 27, 2012 caused or contributed to appellant’s cervical or lumbosacral condition.13
Dr. Tice’s April 7, 2010 cervical and lumbar MRI scan reports were of diminished
probative value on the issue of causal relationship because none addressed whether appellant’s
diagnosed condition resulted from her federal employment.14 In the absence of rationalized
medical opinion evidence, appellant failed to meet her burden of proof.
Appellant submitted new evidence after issuance of the June 18, 2012 decision. The
Board, however, lacks jurisdiction to review evidence for the first time on appeal.15 Appellant
may submit new evidence or argument as part of a formal written request for reconsideration to
OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a traumatic injury in
the performance of duty on February 27, 2012.

13

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

14

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

15

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the June 18, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 8, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

